 
 
I 
111th CONGRESS 2d Session 
H. R. 4718 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mrs. Bono Mack introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to suspend the taxation of unemployment compensation for 3 years. 
 
 
1.Short titleThis Act may be cited as the Stop Unfair Taxes Act of 2010. 
2.Suspension of tax on unemployment compensation Section 85 of the Internal Revenue Code of 1986 (relating to unemployment compensation) is amended by adding at the end the following new subsection: 
 
(d)Temporary SuspensionSubsection (a) shall not apply to taxable years beginning after December 31, 2009, and before January 1, 2013.. 
 
